Citation Nr: 0800611	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  00-04 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for status post right 
knee arthroscopic surgery with partial meniscectomy (right 
knee disability), claimed as secondary to service-connected 
low back disability.

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1977 to 
December 1979, and from February 1983 to September 1986.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of May 1999 and June 2005 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, the Commonwealth of Puerto Rico.

The veteran testified at two RO hearings in March 2004 and 
December 2005.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's currently diagnosed right knee disability is 
not shown to be causally or etiologically related to service, 
or to a service connected disability.  


CONCLUSION OF LAW

The veteran's right knee disability was not incurred in or 
aggravated by active service, and is not proximately due to 
or the result of a service-connected disease or injury.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.310 (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice should be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to the enactment of the current section 5103(a) requirements 
in 2000.  Nevertheless, the appellant has the right to a 
content complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, although a separate letter with content complying 
notice concerning the service connection claim at issue was 
not sent the veteran, the relevant criteria for establishing 
entitlement was communicated in a statement of the case and 
supplemental statements of the case.  Further, the veteran's 
submission of Social Security Administration records, private 
and VA medical records, and his March 2004 hearing testimony, 
reflect his actual knowledge of the information the notice 
requirements were intended to communicate.  Thus, any notice 
error is harmless.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Two letters sent to the veteran, dated in March 2006 and July 
2007, provided him the information required by Dingess, as to 
disability ratings and effective dates.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  With 
respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by 
him, and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
addition, in April 1999, he was afforded a formal VA 
examination to assess his right knee disability.  As such, 
the Board finds that there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the 
veteran will not be prejudiced as a result of the Board's 
adjudication of his claim.  

Background & Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The law 
also provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310. Secondary 
service connection includes instances in which an established 
service-connected disorder results in additional disability 
of another condition by means of aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

The veteran contends that his right knee disability is 
related to service.  More specifically, the veteran contends 
that his right knee disability was caused by his  service-
connected low back disability. 

Service medical record show that the veteran complained of 
right knee pain in April 1979, and was diagnosed as having a 
muscle spasm.  The remaining records are absent of any 
complaint, treatment, or diagnosis of a right knee condition.  
Subsequent records reflect complaints of pain in various 
other areas, including the left knee, back, thigh, groin, 
upper abdomen, and right hand.  The veteran underwent a bone 
scan in March 1986, which shows normal findings.  A medical 
board examination completed later that month notes the 
veteran's back disability and bilateral pes planus, but is 
negative for any right knee abnormality.  

Private medical records include a September 1997 MRI of the 
veteran's right knee, revealing a medial meniscal tear.  He 
underwent arthroscopic surgery with partial meniscectomy the 
following month.  At the March 2004 RO hearing, the veteran 
testified that at the time of his right knee surgery in 1997, 
his private physician opined that the medical meniscal tear 
was the result of his low back disability.  In reviewing 
these records, no such notation is contained therein.

A VA examination was conducted in April 1999.  At that time, 
the veteran reported that his right knee pain began in 1992.  
The examiner found no objective evidence of painful motion, 
edema, effusion, instability, weakness, tenderness, redness, 
heat, abnormal movement, guarding of moment, ankylosis, or 
inflammatory arthritis. of the right knee.  A patellar 
grinding test was positive, and the veteran did exhibit mild 
crepitation of the right knee joint.  The examiner diagnosed 
him as having status post right knee arthroscopic surgery 
with partial meniscectomy.  He noted the veteran's medical 
history, including the service medical records as outline 
above, and did not find that the veteran's current right knee 
disability was related to his military service.  The examiner 
further opined that the veteran's right knee condition was 
not secondary to his service-connected low back disability.  

The Board must assess the credibility and weight of all the 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
claimant.  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value. Nevertheless, when, after 
considering all the evidence, a reasonable doubt arises 
regarding a determinative issue, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102.  

The veteran experienced right knee pain during service in 
April 1979.  He did not report any further problems with his 
right knee until 1992.  The veteran filed a claim for service 
connection for a low back disability and stomach condition in 
September 1986.  He underwent VA examinations in March and 
May 1987, where he did not report any problem relating to his 
right knee.  In fact, the medical records do not reflect any 
post-service treatment for the veteran's right knee until 
1997, which was 11 years after his military discharge.  Thus, 
at no time over the 13 years following his in-service right 
knee pain, or within the first 6 years subsequent to his 
military discharge, did the veteran report any right knee 
complaints or seek treatment for the same, even though he had 
ample opportunity during various medical examinations.  This 
evidence, or lack thereof, weighs heavily against any 
contention right knee disability was caused by military 
service.  Likewise, there is no competent medical evidence 
linking right knee disability to the service connected back 
disability.  The veteran's assertions to that effect, or what 
a physician may have told him, does not establish such a 
nexus since he is not competent to make the assertion and his 
recollection of what a physician may have told him is too 
tenuous to establish this nexus.  

The Board concludes that the preponderance of the evidence is 
against the veteran's claim for entitlement to service 
connection for a right knee disability.  There is no 
relationship shown by the evidence of record between the 
veteran's right knee disability and his military service, or 
his service-connected low back disability.  Accordingly, the 
Board concludes that service connection for right knee 
disability is not established by the evidence of record and 
the veteran's claim must be denied.


ORDER

Service connection for a right knee disability is denied.


REMAND

Service connection for low back and gastrointestinal 
disabilities is currently in effect at disability ratings of 
60 and 10 percent, respectively.  The veteran contends that 
his low back disability has caused him to be unemployable, 
and he has not worked since August 1999.  The claims file 
contains various medical opinions that the veteran should 
abstain from working; however, these documents list several 
disabilities with which the veteran is diagnosed, both 
service-connected and not service-connected.  Thus, a VA 
examination is necessary to determine whether either (or 
both) of the veteran's service connected disabilities is 
(are) the cause of unemployability.  

Accordingly, the case is REMANDED for the following action: 

1.  The veteran should be scheduled for 
a VA examination in order to determine 
whether either (or both) of his service 
connected disabilities is (are) 
preventing him from finding and 
maintaining substantially gainful 
employment.  Prior to the examination, 
the claims folder should be made 
available to the examiner for review.  
A notation to the effect that this 
record review took place should be 
included in the examination report.  
The examiner should conduct any 
appropriate studies to support her or 
his findings.  The rationale for any 
opinion expressed should be stated in a 
legible report.  

2.  Thereafter, the RO should re-
adjudicate the veteran's claim.  If the 
benefit sought on appeal is not 
granted, the RO should issue the 
veteran and his representative a 
supplemental statement of the case and 
provide the veteran an opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


